Citation Nr: 0330332	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
to include post-traumatic stress disorder.

2.  Entitlement to a compensable initial evaluation for 
dermatitis of the face.

3.  Entitlement to a compensable initial evaluation for 
abdominal aortic calcification.

4.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

5.  Entitlement to an initial rating higher than 10 percent 
for esophageal reflux and possible hiatal hernia.

6.  Entitlement to an initial rating higher than 10 percent 
of chondromalacia of the right patella.

7.  Entitlement to initial ratings higher than 10 percent for 
chondromalacia of the left patella and 10 percent for 
degenerative changes of the left knee.

8.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1972, and again from September 1980 to October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, among other things, 
found that the claims of entitlement to service connection 
for post-traumatic stress disorder and for a chronic 
pathological condition including complaints of sleep 
disorders were deemed not well-grounded.  In that same rating 
decision, the RO granted service connection for a low back 
disability, bilateral knee disabilities, a 


left thumb fracture, right shoulder bursitis, tinnitus, 
esophageal reflux, dermatitis of the face, and abdominal 
aortic calcification.  In addition to appealing the denial of 
service-connection benefits, the veteran appealed the 
assignment of initial disability evaluations, asserting that 
higher ratings were warranted.

In a January 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition to include post-traumatic stress disorder 
on the merits.  The veteran continued his appeal of that 
issue.

In an April 1997 statement of the case, the RO increased the 
initial ratings for the veteran's back disability to 40 
percent, for his left thumb disability to 10 percent, and for 
right shoulder bursitis to 20 percent.  The veteran did not 
perfect his appeal of these issues nor did he perfect his 
appeal of the RO's denial of entitlement to service 
connection for a chronic pathological condition including 
complaints of sleep disorders by submitting a substantive 
appeal as per 38 C.F.R. Section 20.202.  Thus, those issues 
are not before the Board on appeal.

This matter also comes before the Board on appeal from a 
January 2003 rating decision of the same RO which denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability.  It is specifically 
noted that in February 2003, the veteran filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, in response to a 
January 2003 statement of the case which addressed the issues 
of entitlement to compensable initial evaluations for 
dermatitis and abdominal aortic calcification and made 
reference to and attached a copy of the RO's rating decision 
denying his request for a total rating.  Thus, because the 
Board is required to review all issues which are reasonably 
raised by a liberal reading of a veteran's assertions per 
Manlincon v. West, 12 Vet. App. 238 (1999), this issue is 
deemed to be on appeal.




REMAND

The evidence of record shows that the veteran filed an 
application for VA compensation benefits in December 1995.  
Entitlement to service connection was granted for a number of 
disabilities, but the veteran disagreed with the assignment 
of the initial ratings; the veteran also disagreed with the 
denial of entitlement to service connection for several 
disabilities.  Over the course of this appeal, the veteran 
has been granted some of the benefits originally sought and 
the issues remaining on appeal are set forth on the title 
page of this decision and in the introduction above.  

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] was signed into 
legislation.  The VCAA redefined the obligations of VA with 
respect to its duty to notify a claimant of his rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran was advised of the change in the law and of his 
rights and responsibilities under the VCAA in a letter dated 
in March 2001.  Although the RO's letter to the veteran 
advised him that he needed to submit evidence of treatment 
for each disability for which he sought a higher disability 
rating, it did not specifically state the evidence needed to 
show higher evaluations for each disability nor did it state 
what evidence was needed to substantiate the one remaining 
claim of entitlement to service connection.  Additionally, 
even though the veteran was advised of the reasons for the 
denial of his claims on appeal in statements of the case, he 
has at no time been specifically told what evidence the VA 
will obtain as is required by Quartuccio, supra.  Thus, the 
notice of record is insufficient and this matter must be 
remanded in order for the RO to cure this procedural defect 
and further assist the veteran with the development of his 
claims.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].  Consequently, 
the Board does not have the authority to cure the procedural 
defect presented in this case beyond remanding the matter to 
the RO.

Additionally, a review of the record shows that the veteran 
has not undergone examinations to determine his level of 
disability since January 2001.  Because the assignment of 
disability ratings requires consideration of a longitudinal 
picture of a disability since the assignment of its initial 
rating in order to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted as per Fenderson v. West, 12 
Vet. App. 119 (1999), the Board finds that this matter must 
also be remanded in order for the RO to obtain current 
medical findings regarding each disability for which the 
veteran seeks a higher rating.


Furthermore, the evidence of record shows that the veteran 
submitted an application for a total rating based on 
individual unemployability in April 1998 that was denied in a 
January 2003 rating decision.  Although the veteran expressed 
disagreement with that rating in February 2003, the RO did 
not issue a statement of the case with respect to the 
appealed issue.  As such, the claim of entitlement to a total 
rating based on individual unemployability must be remanded 
to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999), [where a notice 
of disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued].  

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for all appropriate medical 
examination(s) to determine the 
severity of all disabilities for which 
he seeks higher ratings.  The 
examiner(s) should perform any and all 
required clinical testing to determine 
the level of functional limitation 
attributed to each disability and 
render an opinion as to the effect of 
each disability on the veteran's 
employability.  The examiner should 
also be specifically requested to 
render an opinion as to whether the 
veteran is totally unemployable as a 
result of his service-connected 
disabilities collectively.  All 
opinions rendered should be supported 
by complete rationale.

3.	The RO should consider all evidence 
with respect to the claim of 
entitlement to a total rating based on 
individual unemployability and, if the 
benefits sought cannot be granted, it 
should issue a statement of the case.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


